In the United States Court of Federal Claims
                                   OFFICE OF SPECIAL MASTERS
                                           No. 20-1430V
                                          UNPUBLISHED


    SANDRA ANZALONE,                                            Chief Special Master Corcoran

                         Petitioner,                            Filed: June 3, 2022
    v.
                                                                Special Processing Unit (SPU);
    SECRETARY OF HEALTH AND                                     Damages Decision Based on Proffer;
    HUMAN SERVICES,                                             Influenza (Flu) Vaccine; Shoulder
                                                                Injury Related to Vaccine
                         Respondent.                            Administration (SIRVA)


Joseph J. Manna, Lipsitz, Green, et al., Buffalo, NY, for Petitioner.

Jennifer A. Shah, U.S. Department of Justice, Washington, DC, for Respondent.


                                 DECISION AWARDING DAMAGES1

       On October 22, 2020, Sandra Anzalone filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.2 (the
“Vaccine Act”). On October 22, 2020, Sandra Anzalone filed a petition for compensation
under the National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.3
(the “Vaccine Act”). Petitioner alleges that she suffered a shoulder injury related to
vaccine administration (“SIRVA”), which meets the Table definition for SIRVA, after
receiving the influenza vaccine on October 25, 2017. Petition at 1, ¶ 2. The case was
assigned to the Special Processing Unit of the Office of Special Masters.

1  Because this unpublished Decision contains a reasoned explanation for the action in this case, I am
required to post it on the United States Court of Federal Claims' website in accordance with the E-
Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of Electronic
Government Services). This means the Decision will be available to anyone with access to the
internet. In accordance with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to redact
medical or other information, the disclosure of which would constitute an unwarranted invasion of privacy.
If, upon review, I agree that the identified material fits within this definition, I will redact such material from
public access.
2National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for ease
of citation, all section references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).

3National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for ease
of citation, all section references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
      On May 23, 2022, a ruling on entitlement was issued, finding Petitioner entitled to
compensation for her SIRVA. On June 2, 2022, Respondent filed a proffer on award of
compensation (“Proffer”) indicating Petitioner should be awarded $95,140.00,
representing compensation in the amounts of $95,000.00 for her pain and suffering and
$140.00 for her unreimbursed medical expenses. Proffer at 1. In the Proffer, Respondent
represented that Petitioner agrees with the proffered award. Id. at 2. Based on the record
as a whole, I find that Petitioner is entitled to an award as stated in the Proffer.

       Pursuant to the terms stated in the attached Proffer, I award Petitioner a lump
sum payment of $95,140.00, representing compensation in the amounts of
$95,000.00 for her pain and suffering and $140.00 for her unreimbursable expenses
in the form of a check payable to Petitioner. This amount represents compensation for
all damages that would be available under Section 15(a).

       The Clerk of Court is directed to enter judgment in accordance with this decision.4

       IT IS SO ORDERED.

                                                                 s/Brian H. Corcoran
                                                                 Brian H. Corcoran
                                                                 Chief Special Master




4 Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.


                                                    2
               IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                         OFFICE OF SPECIAL MASTERS


 SANDRA ANZALONE,

               Petitioner,
                                                     No. 20-1430V
 v.                                                  Chief Special Master Corcoran

 SECRETARY OF HEALTH AND
 HUMAN SERVICES,

               Respondent.


            RESPONDENT’S PROFFER ON AWARD OF COMPENSATION

       On October 22, 2020, Sandra Anzalone (“petitioner”) filed a petition for compensation

(“Petition”) under the National Childhood Vaccine Injury Act of 1986, 42 U.S.C. §§ 300aa-1 to

–34, as amended (“Vaccine Act” or “Act”). Petitioner alleged that she suffered a left Shoulder

Injury Related to Vaccine Administration (“SIRVA”) as a result of an influenza (“flu”) vaccine

administered on October 25, 2017. Petition at 1-2.

       On May 19, 2022, respondent filed his Vaccine Rule 4(c) report, recommending that

compensation be awarded. Resp.’s Rept. at 1 (ECF No. 30). On May 23, 2022, this Court issued

a Ruling on Entitlement finding petitioner entitled to compensation. ECF No. 31.

I.     Items of Compensation

       Respondent proffers that petitioner should be awarded $95,140.00, consisting of

$95,000.00 for pain and suffering and $140.00 in unreimbursed medical expenses. This

represents all elements of compensation to which petitioner would be entitled under 42 U.S.C.
§ 300aa-15(a).1 Petitioner agrees.

II.    Form of the Award

       Petitioner is a competent adult. Evidence of guardianship is not required in this case.

Respondent recommends that the compensation provided to petitioner should be made through a

lump sum payment as described below and requests that the Chief Special Master’s decision and

the Court’s judgment award the following 2: a lump sum payment of $95,140.00, representing

compensation for all elements of economic and noneconomic damages, in the form of a check

payable to petitioner, Sandra Anzalone.

III.   Summary of Recommended Payment Following Judgment

       Lump sum payable to petitioner, Sandra Anzalone:                             $95,140.00.

                                              Respectfully submitted,

                                              BRIAN BOYNTON
                                              Principal Deputy Assistant Attorney General

                                              C. SALVATORE D’ALESSIO
                                              Acting Director
                                              Torts Branch, Civil Division

                                              HEATHER L. PEARLMAN
                                              Deputy Director
                                              Torts Branch, Civil Division

                                              LARA A. ENGLUND
                                              Assistant Director
                                              Torts Branch, Civil Division




1 In a status update provided with the Rule 4(c) report, respondent noted that petitioner was
confirming whether there was a Medicaid lien relating to treatment for petitioner’s injury.
Resp.’s Rept. at 6-7. By email dated May 31, 2022, petitioner’s counsel confirmed there is no
such lien.
2 Should petitioner die prior to entry of judgment, the parties reserve the right to move the Court

for appropriate relief. In particular, respondent would oppose any award for future lost earnings
and future pain and suffering.
                                                 2
                      s/ Jennifer A. Shah
                      Jennifer A. Shah
                      Trial Attorney
                      Torts Branch, Civil Division
                      U.S. Department of Justice
                      P.O. Box 146
                      Benjamin Franklin Station
                      Washington, D.C. 20044-0146
                      Tel: (202) 305-2181
                      Jennifer.shah@usdoj.gov

Dated: June 2, 2022




                        3